   UNITED STATES BANKRUPTCY COURT FOR THE MIDDLE DISTRICT OF ALABAMA

IN RE                           +
                                +                Case No. 20-31766
VICKY LINETTE KING              +
           Debtor               +

                         NOTICE OF APPEARANCE

     Comes now Larry Darby and gives notice to this Honorable
Court that he represents Courtyards at Garden Glen, a creditor in this
cause, and requests notice.

          Respectfully submitted,

                                           /s/   Larry Darby______
                                           Larry E. Darby
                                           Attorney for Creditor

Darby Law Firm, LLC
P.O. Box 3905
Montgomery, Alabama 36109
Tel 334.356.3593 Fax 334.356.6392
Bankruptcy@AlabamaEvictions.com



                        CERTIFICATE OF SERVICE

     I certify that the foregoing will be filed electronically
(CM/ECF) and will be served upon the following:



Michael Brock                          Sabrina L. McKinney, Trustee
P.O. Drawer 311167                      P.O. Box 173
Enterprise, AL 36331                    Montgomery, AL 36101


                                           /s/   Larry Darby______
                                           Larry E. Darby
